Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. Applicant’s election without traverse of Species II claims 5, 12, 19, and Species B claims 10 and 17, in the reply filed on 10/7/2021 is acknowledged.  Species I, III, Species A, claims 6, 9, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1, 3-4, 7, 13-14, 20 are objected to because of the following informalities: 
	Claim 1, line 6-7, “a direction of current flow of the center coil is opposite a current flow in each of the plurality of side coil” should be -- a direction of a current flow of the center coil is opposite to a direction of a current flow in each of the plurality of side coil--
	   Claim 3, line 4, “the side coil” should be --the side coil of the plurality of the side coil—
	Claim 4, line 2-3, “the direction of current flow of the center coil being opposite the current flow” should be – the direction of the current flow of the center coil being opposite the direction of the current flow—
	Claim 4, line 4-5, “current in the center coil being 180 degrees out of phase with current in each of the plurality of side coils” should be – the current in the center coil being 180 degrees out of phase with the current in each of the plurality of side coils—
	Claim 7, line 2, “ the side coils” should be –the plurality of side coils—
Claim 13, line 10-11, “a direction of current flow of the center coil is opposite a current flow in each of the plurality of side coil” should be -- a direction of a current flow of the center coil is opposite to a direction of a current flow in each of the plurality of side coil—


	Claim 14, line 4-5, “current in the center coil being 180 degrees out of phase with current in each of the plurality of side coils” should be – the current in the center coil being 180 degrees out of phase with the current in each of the plurality of side coils—
Claim 20, line 5-6, “a direction of current flow of the center coil is opposite a current flow in each of the plurality of side coil” should be -- a direction of a current flow of the center coil is opposite to a direction of a current flow in each of the plurality of side coil—
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1, 2, 7, 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US20130038281A1) in view of Covid (US 20150236513)
With regard to claim 1. Sakakibara teaches a wireless power transfer (“”WPT”) pad  ( e.g., Fig. 16) comprising:
a center coil (112A, Examiner labeled Fig. 16 of Sakakibara);
a plurality of side coils (112B, 112C, Fig. 16) positioned around a perimeter of the center coil (112A, Fig. 16), wherein a direction of current flow (e.g., I112A, Fig. 16) of the center coil ( According to   Ampere’s circuital law, An electric current passes through a solenoid, resulting in a magnetic field. When wrapping the right hand around the solenoid with the fingers in the direction of the conventional current, the thumb points in the direction of the magnetic north pole. See the introduction of right hand rule of Tafur at page 4, which is attached in this office action.  Based on this rule, 112 A generates a magnetic field along the positive direction of z axis, therefore, it has an anti-clockwise current as labeled by the examiner. 112B, 112C generate magnetic field along the negative direction of z axis, so they have clockwise current. Therefore, the current of 112A and 112B, 112C are opposite as labeled in Fig. 16, also see [0093] power supply unit coil can have the same configuration of the receiver side. In addition,[0102] describes Fig. 5 that the direction of the electric current flowing through the secondary resonance coil 110A is opposite to the direction of the electric current flowing through the secondary resonance coil 110C, …. Therefore, the electric magnetic fields, which are generated by the secondary resonance coils 110A and 110C, have phases opposite to each other, as in the case shown in FIG. 5. This teaches opposite current of two adjacent coil generates opposite phase electric field. Fig. 16 shows similar arrange of Fig. 5 with an additional coil 112C at the right side of 112A. Since 112C, 112B have electromagnetic field opposite to 112A, they are both have opposite current to the direction of the current at 112A based on the described in [0102]]) in each of the plurality of side coils  such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil ( see examiner labeled 16 of Sakaibara, the adjacent portion of 112A and 112C has current in the same direction, the adjacent portion of 112 A and 112B has current in the same direction).
Sakakibara  does not teach a ferrite structure; the center coil and the plurality of side coil positioned adjacent to ferrite structure, 
However, Covic teaches a WPT pad ( see abstract pad) comprising a ferrite structure ( 5, Fig. 4(a)); the center coil and the plurality of side coil  ( e.g., 3, 3a, 2, Fig. 4(a), Fig. 16 of Sakakibara teaches the primary coil and side coil on the same plane as shown in Fig. 16, Covic teaches the transmitter coil on a plane adjacent to ferrite structure, the combination of Sakakibara and Covic teaches about the center coil and sides coil adjacent to the ferrite) positioned adjacent to ferrite structure (5, Fig. 4(a))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sakakibara , to include a ferrite structure; configure the center coil and the plurality of side coil positioned adjacent to ferrite structure, as taught by Covic. The advantage of using the ferrite structure near the transmitter coils device is to control the flux and direct the magnetic flux to a desired direction to satisfy the design specification and the user’s requirement [0036] of Covic. 

    PNG
    media_image1.png
    338
    413
    media_image1.png
    Greyscale

With regard to claim 2, the combination of Sakakibara and Covic teaches all the limitations of claim 1, Covic further teaches the ferrite structure comprises a planar surface ( 5 is planar, Fig. 4(a)) and the center coil and the plurality of side coils are wound parallel to the planar surface (.3, 3a, 2, Fig. 4(a), Fig. 16 of Sakakibara teaches the primary coil and side coil on the same plane as shown in Fig. 16, Covic teaches the transmitter coil on a plane adjacent to 
With regard to claim 7, the combination of Sakakibara and Covic teaches all the limitations of claim 1, Sakakibara further teaches wherein a side of each of the plurality of side coils is next to the center coil ( e.g., 112A, Fig. 16) and the side coils ( e.g., 112B, 112C, Fig. 16) are evenly spaced around the center coil ( see Fig. 16) .
With regard to claim 8, the combination of Sakakibara and Covic teaches all the limitations of claim 1, Sakakibara further teaches a converter ( e.g., 220, Fig. 17) connected to the center coil and each of the plurality of side coils ( e.g. 230, Fig. 17, [0072] Fig. 16 shows a coil unit include center coils and side coils), wherein the converter ( e.g., 220, Fig. 17) provides current to the center coil and each of the plurality of side coils  ( e.g., 230, Fig. 17) and wherein the converter ( e.g., 220, Fig. 17) controls current to the center coil and plurality of side coils ( e.g., 230, Fig. 17, see [0072] The high-frequency power driver 220 converts electric power received from the AC power source 210 to high-frequency electric power, and supplies the high-frequency electric power to the primary electromagnetic induction coil 230).( Covic also teaches a converter connected to the center coil and each of the plurality of side coils ( see [0050], each coil has an inverter), wherein the converter provides current to the center coil and each of the plurality of side coils and wherein the converter controls current to the center coil and plurality of side coils ( see [0050]-[0052] inverter provides current control to the coils).
With regard to claim 20, Sakakibara  teaches a wireless power transfer (“WPT”) pad comprising:
a center coil (112A, Examiner labeled Fig. 16 of Sakakibara);
a plurality of side coils (112B, 112C, Fig. 16) positioned around a perimeter of the center coil (112A, Fig. 16), wherein a direction of current flow (e.g., I112A, Fig. 16) of the center coil ( 112A, Fig. 2)is opposite a current flow( I112B, I112C, Fig. 16) (According to   Ampere’s circuital law, An electric current passes through a solenoid, resulting in a magnetic field. When wrapping the right hand around the solenoid with the fingers in the direction of the conventional current, the thumb points in the direction of the magnetic north pole. Based on this rule, 112 A generates a magnetic field along the positive direction of z axis, therefore, it has an anti-clockwise current as labeled by the examiner. 112B, 112C generate magnetic field along the negative direction of z axis, so they have clockwise current. Therefore, the current of 112A and 112B, 112C are opposite as labeled in Fig. 16, also see [0093] power supply unit coil can have the same configuration of the receiver side. In addition,[0102] describes Fig. 5 that the direction of the electric current flowing through the secondary resonance coil 110A is opposite to the direction of the electric current flowing through the secondary resonance coil 110C, …. Therefore, the electric magnetic fields, which are generated by the secondary resonance coils 110A and 110C, have phases opposite to each other, as in the case shown in FIG. 5. This teaches opposite current of two adjacent coil generates opposite phase electric field. Fig. 16 shows similar arrange of Fig. 5 with an additional coil 112C at the right side of 112A. Since 112C, 112B have electromagnetic field opposite to 112A, they are both have opposite current to the direction of the current at 112A based on the described in [0102]]) in each of the plurality of side coils  such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil ( see examiner labeled 16 of Sakaibara, the adjacent portion of 112A and 112C has current in the same direction, the adjacent portion of 112 A and 112B has current in the same direction),a converter ( e.g., 220, Fig. 17) connected to the center coil and each of the plurality of side coils ( e.g. 230, Fig. 17, [0072] Fig. 16 shows a coil unit include center coils and side coils), wherein the converter ( e.g., 220, Fig. 17) provides current to the center coil and each of the plurality of side coils  ( e.g., 230, Fig. 17) and wherein the converter ( e.g., 220, Fig. 17) controls current to the center coil and plurality of side coils ( e.g., 230, Fig. 17, see [0072] The high-frequency power driver 220 converts electric power received from the AC power source 210 to high-
Sakakibara  does not teach a ferrite structure; the center coil and the plurality of side coil positioned adjacent to ferrite structure. 
However, Covic teaches a ferrite structure ( 5, Fig. 4(a)); the center coil and the plurality of side coil  ( e.g., 3, 3a, 2, Fig. 4(a), Fig. 16 of Sakakibara teaches the primary coil and side coil on the same plane as shown in Fig. 16, Covic teaches the transmitter coil on a plane adjacent to ferrite structure, the combination of Sakakibara and Covic teaches about the center coil and sides coil adjacent to the ferrite) positioned adjacent to ferrite structure (5, Fig. 4(a))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sakakibara , to include a ferrite structure; configure the center coil and the plurality of side coil positioned adjacent to ferrite structure, as taught by Covic. The advantage of using the ferrite structure near the transmitter coils device is to control the flux and direct the magnetic flux to a desired direction to satisfy the design specification and the user’s requirement (See  [0036] of Covic) 

5. Claims 1-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Woronowicz (US20140318912A1)
With regard to claim 1, Woronowicz teaches (three coil embodiment) teaches a wireless power transfer (“WPT”) pad ( e.g., 211, 213, Fig. 8) comprising:
a ferrite structure comprising a planar surface (e.g., 211, Fig. 8, see [0102] 211 made of ferrite);
a center coil positioned adjacent to the ferrite structure (e.g., 213, Fig. 8, 213 is receiving device, and [0013] also suggest a three coil structures with a middle coil, a first end coil and a second end coil); and

wherein a direction of current flow of the center coil is opposite a current flow in each of the plurality of side coils ([0071] the phase current flows in opposite directions through each pair of neighboring coils in a same sequence of coil) 
The three coil embodiment of Woronowicz does not explicitly teach such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil.
However, Fig. 1 of Woronowicz ( see Examiner labeled Fig. 1 of Woronowicz below) embodiment teaches that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil (while three coil system teaches the phase current flows in opposite directions through each pair of neighboring coils ( which means the middle coil has current flows in opposite direction than the two end coils), Fig. 1 teaches when one coil ( e.g., GCM1, Fig. 1) has opposite current flow than the two neighboring coils ( e.g., GCL, GCM2, Fig. 1), current flowing in a portion of the coil ( GCM1, Fig. 1)  adjacent to a portion of a neighbor coil ( GCL, GCM2) of the plurality of neighboring coils ( see the current at portion adjacent between GCM1 and GCL, portion adjacent between GCM1 and GCM2) in a same direction as current in the portion of the side coil (GCL, GCM2, Fig. 1) , the combination of Fig. 1 and three coil system teaches current 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three coil system of Woronowicz , to configure a direction of current flow of the center coil to be opposite a current flow in each of the plurality of side coils such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil, as taught by Fig. 1 of Woronowicz. So that the magnetic fields caused by the electric currents through the coils the adjacent region can compensate each other([0094] of Woronowicz.) to reduce the leakage electromagnetic fields.  

    PNG
    media_image2.png
    422
    593
    media_image2.png
    Greyscale

With regard to claim 2, Woronowicz  teaches all the limitations of claim 1,  and further teaches wherein the ferrite structure ( e.g., 211, Fig. 8)  comprises a planar surface and the A slab shaped body 211 made of ferrite or another ferromagnetic material extends in a plane above the plane of the electric lines of the receiving device 213 at a higher level.[0102], which means the plane of the 211 is above the plane of 213, which is parallel above it).
With regard to claim 3, Woronowicz teaches all the limitations of claim 1, and further teaches for each side coil of the plurality of side coils, a product of current in the center coil and a number of turns of the center coil is equal to or greater than a product of current in a side coil of the plurality of side coils and a number of turns of the side coil  ( [0108]the number of turns of the end coils is smaller than the number of turns of at least one of the middle coils [0089][0090] each sequence has an alternating current, which means each coil of the three coil sequence has the same amount of current, since the end coil has less turn than the middle coil and also end coil and middle coil has same amount of current. Therefore, a product of current in the center coil and a number of turns of the center coil is greater than a product of current in a side coil of the plurality of side coils and a number of turns of the side coil)
With regard to claim 4, Woronowicz  teaches all the limitations of claim 1,  and further teaches  a switching frequency of current in the center coil and the plurality of side coils ([0005] teaches about frequency of AC current in the coils), wherein the direction of current flow of the center coil being opposite the current flow in each of the plurality of side coils comprises current in the center coil being 180 degrees out of phase with current in each of the plurality of side coils (([0071] the phase current flows in opposite directions through each pair of neighboring coils,  For sinusoidal signals, when the phase difference is 180° ( radians), one says that the phases are opposite).
With regard to claim 5, Woronowicz  teaches all the limitations of claim 1,  and further teaches  wherein the center coil is in a square or rectangular shape  ( see Fig. 1, coil are 
Woronowicz does not teach four sides coil and each side coil position on a side of the center coil.
It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Woronowicz, to duplicate the sides coil and place on each side of the center coil, in order to compensate the magnetic field generated by the center coil at each side [0094] reduce the fluctuation of magnetic field and improve the power transfer efficiency.
 Further, absent any criticality, the duplicate of the side coils on each side of the center coil is only obvious modification of Woronowicz, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more sides coils, the more fluctuation cancellation in the center coil, but the functionality of the circuit does not change.
With regard to claim 13. Woronowicz ( three coil embodiment) teaches a wireless power transfer (“WPT”) pad ( e.g., 211, 213, Fig. 8)comprising:
a ferrite structure comprising a planar surface (e.g., 211, Fig. 8, see [0102] 211 made of ferrite);
a center coil positioned adjacent to the ferrite structure (e.g., 213, Fig. 8, 213 is receiving device, and [0013] also suggest a three coil structures with a middle coil, a first end coil and a second end coil); and

wherein a direction of current flow of the center coil is opposite a current flow in each of the plurality of side coils ([0071] the phase current flows in opposite directions through each pair of neighboring coils) 
wherein, for each side coil of the plurality of side coils, a product of current in the center coil and a number of turns of the center coil is equal to or greater than a product of current in a side coil of the plurality of side coils and a number of turns of the side coil(.[0108]the number of turns of the end coils is smaller than the number of turns of at least one of the middle coils [0089][0090] each sequence has a alternating current, which means each coil has the same amount of current, since the end coil has less turn than the middle coil and also end coil and middle coil has same amount of current, therefore the , a product of current in the center coil and a number of turns of the center coil is greater than a product of current in a side coil of the plurality of side coils and a number of turns of the side coil)
The three coil embodiment of Woronowicz does not explicitly teaches such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil.
However, Fig. 1 of Woronowicz ( see Examiner labeled Fig. 1 of Woronowicz below) embodiment teaches that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three coil system of Woronowicz , to configure a direction of current flow of the center coil to be opposite a current flow in each of the plurality of side coils such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil, as taught by Fig. 1 of Woronowicz. So that the magnetic fields caused by the electric currents through the coils the adjacent region can compensate each other([0094] of Woronowicz.) to reduce the leakage electromagnetic fields.  
With regard to claim 14, Woronowicz teaches all the limitations of claim 13, and further teaches for a switching frequency of current in the center coil and the plurality of side coils ([0005] teaches about frequency of AC current in the coils), wherein the direction of current flow of the center coil being opposite the current flow in each of the plurality of side coils comprises current in the center coil being 180 degrees out of phase with current in each of the plurality of side coils (([0071] the phase current flows in opposite directions through each pair of .



6. Claims 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US20130038281A1) in view of Woronowicz (US20140318912A1)
With regard to claim 13, Sakakibara teaches a wireless power transfer (“”WPT”) pad  ( e.g., Fig. 16) comprising:
a center coil (112A, Examiner labeled Fig. 16 of Sakakibara);
a plurality of side coils (112B, 112C, Fig. 16) positioned around a perimeter of the center coil (112A, Fig. 16), wherein a direction of current flow (e.g., I112A, Fig. 16) of the center coil ( 112A, Fig. 2)is opposite a current flow( I112B, I112C, Fig. 16) (According to   Ampere’s circuital law, An electric current passes through a solenoid, resulting in a magnetic field. When wrapping the right hand around the solenoid with the fingers in the direction of the conventional current, the thumb points in the direction of the magnetic north pole. Based on this rule, 112 A generates a magnetic field along the positive direction of z axis, therefore, it has an anti-clockwise current as labeled by the examiner. 112B, 112C generate magnetic field along the negative direction of z axis, so they have clockwise current. Therefore, the current of 112A and 112B, 112C are opposite as labeled in Fig. 16, also see [0093] power supply unit coil can have the same configuration of the receiver side. In addition,[0102] describes Fig. 5 that the direction of the electric current flowing through the secondary resonance coil 110A is opposite to the direction of the electric current flowing through the secondary resonance coil 110C, …. Therefore, the electric magnetic fields, which are generated by the secondary resonance coils 110A and 110C, have phases opposite to each other, as in the case shown in FIG. 5. This teaches opposite 
Sakakibara  does not teach a ferrite structure; the center coil and the plurality of side coil positioned adjacent to ferrite structure, wherein, for each side coil of the plurality of side coils, a product of current in the center coil and a number of turns of the center coil is equal to or greater than a product of current in a side coil of the plurality of side coils and a number of turns of the side coil.
However, Woronowicz teaches a ferrite structure ( e.g., 211, Fig. 8, see [0102] 211 made of ferrite); a center coil (e.g., 213, Fig. 8, 213 is receiving device, [0013] also suggest a three coil structures with a middle coil , a first end coil and a second end coil) positioned adjacent to the ferrite structure ( e.g., 211, Fig. 8); and a plurality of side coils ( [0013] a first end coil and a second end coil) positioned around a perimeter of the center coil ([0013] middle coil) and positioned adjacent to the ferrite structure ( ( see claim 1 and 2 of Woronowitcz, three coil structure is part of the receiving device 213, Fig. 8 shows 213 is positioned adjacent to ferrite 211) ( Note that Sakakibara teaches the coil unit can used both in receiver and transmitter [0127]), wherein, for each side coil of the plurality of side coils, a product of current in the center coil and a number of turns of the center coil is equal to or greater than a product of current in a side coil of the plurality of side coils and a number of turns of the side coil (.[0108]the number of turns of the end coils is smaller than the number of turns of at least one of the middle coils [0089][0090] each sequence has an alternating current, which means each coil has the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sakakibara  to include a ferrite structure; the center coil and the plurality of side coil positioned adjacent to ferrite structure, wherein, for each side coil of the plurality of side coils, a product of current in the center coil and a number of turns of the center coil is equal to or greater than a product of current in a side coil of the plurality of side coils and a number of turns of the side coil, as taught by Woronowicz, The advantage of using the ferrite structure with the coils bundles the magnetic flux lines and therefore increases the efficiency of the magnetic coupling by induction between the primary side conductor arrangement and the receiving device of the vehicle. See [102] of Woronowicz. In addition, the reason of smaller number of side coils is because  the field intensity sideways of the middle region of the sequences of coils is smaller than the field intensity sideways of the end regions of the sequences of coils, it is preferred to choose a smaller number of turns for the end coils than for the middle coils in order to the compensation of the electromagnetic fields sideways of the middle region of the sequences of coils see [0020] of Woronowicz and improve the operating efficiency.
With regard to claim 15, the combination of Sakakibara  and Woronowicz. teaches all the limitations of claim 13, Sakakibara further teaches  a converter ( e.g., 220, Fig. 17) connected to the center coil and each of the plurality of side coils ( e.g. 230, Fig. 17, [0072] Fig. 16 shows a coil unit include center coils and side coils), wherein the converter ( e.g., 220, Fig. 17) provides current to the center coil and each of the plurality of side coils  ( e.g., 230, Fig. 17) and wherein the converter ( e.g., 220, Fig. 17) controls current to the center coil and plurality of side coils ( e.g., 230, Fig. 17, see [0072] The high-frequency power driver 220 converts electric .

  Allowable Subject Matter 
7. Claims 10-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

With regard claim 10 and claim 17, the prior art of record fails to teach or suggest  the converter comprises a first converter section that provides current to the center coil and a second converter section that provides current to the plurality of side coils, wherein a current output of the first converter section is equal to or greater than a current output of the second converter section and wherein the current output of the second converter section is split equally between the plurality of side coils in combination with other limitations of the claim.
With regard to claim 11 and 18, the prior art of record fails to teach or suggest 
a position sensor configured to sense offset of a receiver with respect to the center coil in a direction away from a center of the center coil; and a field modifier configured to reduce current in a side coil of the plurality of side coils in the direction of the offset of the receiver and to increase current in a side coil of the plurality of side coils opposite the direction of the offset of the receiver in combination with other limitations of the claim.
With regard to claim 12 or 19, they depend on claim 11 or 18.  

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Covic (US20200203992) teaches about coils on the ferrites
Li (CN109515219A) teaches about a center rectangular coil surround with four other coils.

Campi ( “Active Coil System for Magnetic Field Reduction in an Automotive Wireless Power Transfer System” July 2019) teaches about semi-circular shielding coil around the center coil.
Yamakawa (US9318258B2) teaches about an antenna coil capable of forming a magnetic field in a desired direction in an efficient manner, while suppressing leakage of magnetic flux into a space other than the space in which the magnetic field is formed through auxiliary coil.
Anderson (US 20090079426 A1) teaches determined the position based on sensed magnetic field
Amano (US 20130009462 A1) teaches about plurality of coil each connected to a converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
        /PINPING SUN/Primary Examiner, Art Unit 2836